Exhibit 10.51


DealPoint ID #
TBD



Statement of Work
("SOW")
Addresses and contacts for notices


"Microsoft"
"Supplier"
Company Name: Microsoft
Company Name: Touchpoint Metrics, Inc. DBA MCorp Consulting
Primary Contact:
Sasha Frljanic
Vendor Personnel Name(s):
Michael Hinshaw
Gary Batroff
Denise Marshall
Sheryl Hawkes
Address:
Address: 201 Spear Street, Suite 1100, San Francisco, CA 94105
Phone number:
Phone number: 415-526-2290
Fax number:
Fax number: 415-526-2650
Email (if applicable):
Email (if applicable): admin@mcorpconsulting.com
Secondary Contact:
Secondary Contact: Lisa Hamilton (Accounting)
 
 



SOW Effective Date:
3/21/14
SOW Expiration Date:
TBD



Agreed and accepted


Microsoft
Supplier
Microsoft  Signature:
 
 
SASHA FRLJANIC
Supplier  Signature:
 
 
MICHAEL HINSHAW



SEA/CX Training SOW
Confidential
Page 1 of 4
March 2014
 
 

--------------------------------------------------------------------------------



Microsoft  Name:
Sasha Frljanic
Supplier  Name:
Michael Hinshaw
Microsoft  Title:
Director
Supplier  Title:
Managing Director
Microsoft  Date:
3/21/2014
Supplier  Date:
March 21, 2014





This SOW pursuant to the Microsoft Purchase Order Terms and Conditions is
entered into by the parties and effective as of the SOW Effective Date above as
further described herein:



1. Description of Services

Pursuant to and in conformance with any standards and/or specifications which
may be provided by Microsoft to Supplier from time to time, Supplier shall
deliver to and/or perform for Microsoft the following goods, services and/or
other items or materials as defined further below (collectively, the
"Services").
Supplier will apply its proven approach to and methodological system for
Microsoft Customer Experience Management to develop a software business
requirements document for Microsoft Information Technology organization (IT) and
the Customer Experience Management team from Strategic Enterprise Services
(SES).
Specifically, Supplier will design and deliver high-level business requirements
documentation (the "Work Product") for a best-practices based journey mapping
software program that will allow an SES CX practitioner or broader business
teams to leverage internal and external customer experience insights to create
clear and compelling views of the customer journey, and identify opportunities
for improvement.
In addition to written documentation, it will include charts, tables, data flow
diagrams, decision tables etc. as appropriate to help communicate desired
features, functionality and requirements.
While the business requirements for this software tool and the documentation
that describes it will be driven by the needs of Microsoft IT and SES (as
defined in Phase 1), at minimum it is expected that business requirements for
this software tool will include the following general features/functionality:
·
Maps: Aligned across unique customer relationship lifecycles, will be a visual
plot of touchpoints using rows, columns, colors, and icons to represent
different experience and touchpoint attributes.

·
Reports: Views of and ability to create different views of data, such as to
query and compare items to identify what's most important to customers and the
business, what creates or detracts from effectiveness, and what drives
satisfaction or loyalty.

·
Charts: The ability to create visual representations of reports, to analyze
inventory data to help visualize and better understand customer experiences.

·
Data Inputs: Multiple ways for data to be entered into the tool in support of
inventory development and ratings of inventory content

·
Templates: A standardized view of a customer journey and associated inventories
that would allow for customization









SEA/CX Training SOW
Confidential
Page 2 of 4
March 2014
 
 

--------------------------------------------------------------------------------



·
Inventory Items: While by no means exhaustive, high level representative
inventory items would include:

o
Customers Segments (Personas): Ability to identify and map segment-level data to
those whose journey you want to map

o
Customer Journey: The steps customers take as they progress through lifecycle
stages

o
Touchpoint Inventory: All the touchpoints a customer encounters as they progress
through lifecycle stages and their classifications (e.g. Channels, Types,
Owners, Etc.)

o
Quantitative Data (e.g. technology, systems, processes and data in support of
the journey) and qualitative customer and employee feedback

Key activities and deliverables are as follows:
Phase 1, Business Requirements Framework: The primary goal of this phase is to
develop a clear understanding of software objectives and major inputs,
including:
§
Objectives, User roles and Responsibilities

§
Systems Requirements, Including Interactions With Other Systems

§
Production Considerations

§
Outline of Functional Requirements

Phase 2, Draft Business Requirements Documentation: The primary objective of
this phase is to finalize functional requirements in the context of the
objectives. This will include:
§
Scope and Functionality

§
Performance and Usability Requirements

§
Systems Features

§
Business Processes

§
Data Model

Phase 3, Final Documentation: Following IT and SES review of and feedback on the
Draft Business Requirements Documentation, final documentation and all
supporting exhibits/documentation will be delivered to Microsoft.



2. Deliverables/Delivery Schedule 



Supplier shall complete and deliver all Services to Microsoft on or before April
25, 2014.  The milestone delivery schedule for the Services, if applicable,
shall be as follows:


Milestone
#
Brief Description of Services to be completed by Supplier and delivered to
Microsoft
Due on or
Before
1
Business requirements framework
3/28/14
2
Draft business requirements documentation
3/31/14
3
Final documentation
4/25/14




3. Payment




3.1 Services Fees





SEA/CX Training SOW
Confidential
Page 3 of 4
March 2014
 
 

--------------------------------------------------------------------------------





As complete and final payment for Services which has been completed and
delivered by Vendor Personnel to Microsoft and which has been accepted by
Microsoft, Microsoft shall pay Vendor:
A total fee not to exceed forty thousand U.S. Dollars ($40,000.00 USD) in
accordance with the following milestone payment schedule:


Milestone  #
Not to Exceed
Payment Amount
Delivery/
Payment Date
1
$20,000.00
3/28/14
2
$15,000.00
3/31/14
3
$5,000.00
4/25/14
Sub-Total
$40,000.00
 
Travel Expenses (if any –
see Section 3.2, below)
$4,000.00
As incurred
Total
$44,000.00
 






3.2 Expenses:  (choose one of the below)



As reflected in Section 3.1, above, Microsoft shall reimburse Supplier up to
four thousand U.S. Dollars ($4,000) for pre-approved, reasonable and actual
travel and travel-related expenses incurred by Supplier in connection with the
performance of the Services.  All travel expenses hereunder are subject to
Microsoft's review and the Microsoft Travel Policy and Supplier must submit
appropriate documentation evidencing expenses to be reimbursed.






















































SEA/CX Training SOW
Confidential
Page 4 of 4
March 2014
 
 


